Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              October 04, 2017

The Court of Appeals hereby passes the following order:

A18A0261. ERROL M. WINDHOM v. THE STATE.

      Errol M. Windhom was convicted by a jury of armed robbery. His convictions
were affirmed on appeal. See Windhom v. State, 326 Ga. App. 212 (756 SE2d 296)
(2014). Windhom subsequently filed an extraordinary motion for new trial, which
the trial court denied. Windhom then filed this direct appeal. We, however, lack
jurisdiction.
       An order denying an extraordinary motion for new trial must be appealed by
application for discretionary appeal. See OCGA § 5-6-35 (a) (7); Balkcom v. State,
227 Ga. App. 327, 329 (489 SE2d 129) (1997). Accordingly, we lack jurisdiction
over this direct appeal, which is hereby DISMISSED.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      10/04/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.